Judgment modified by striking therefrom the provision “ That the plaintiff, Herman Schickler, has no right or power to individually and in his own name convey any interest in and to the real property described in Paragraph ‘ 3 ’ contained herein,” and by adding to the provision'of the judgment directing the sale of the property a provision that the share of the proceeds to which plaintiff is entitled after sale shall be subject to the rights of the defendant Jamorwil Realty Corporation under and by virtue of a certain contract between plaintiff and one Simmons assigned to said Jamorwil Realty Corporation. The conclusions of law should be modified accordingly. Although the judgment was by default, we believe that substantial justice requires these modifications since the relief granted went beyond that sought by plaintiff. As so modified, the judgment is affirmed, without costs. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur. Settle order on notice.